UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                    -X
STANLEY TAYLOR,

                  Plaintiff,
                                            MEMORANDUM & ORDER
           V.

                                            19-CV-4797(KAM)(LB)
NEW YORK CITY FRESH MARKET
and JOHN DOE, Security Guard,

                  Defendants.
                                     X

MATSUMOTO, United States District Judge:

           On August 16, 2019, pro se plaintiff Stanley Taylor

('"plaintiff") filed this action against defendants New York City

Fresh Market, a grocery store, and John Doe, a grocery store

security guard (collectively, "defendants"), alleging that

defendants violated his civil rights by unreasonably detaining

and searching his person while he was on store premises.         (See

generally ECF No. 1, Complaint ("Compl.").)      Plaintiff's request

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 is

granted.   For the reasons set forth below, however, plaintiff's

complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

for failure to state a claim on which relief may be granted.

                               Background


           The following allegations are taken from plaintiff's

complaint and accepted as true for the purpose of issuing this

Memorandum and Order:
           On August 27, 2017, plaintiff was ''unreasonably

detained and searched" by an unidentified security guard

employed by a grocery store located at 150 Myrtle Avenue in

Brooklyn, New York.    (Compl. at 5.)   Although plaintiff does not

identify this grocery store by name, the court presumes that

plaintiff intends to reference New York City Fresh Market, the

store identified in the caption of this complaint.     (Id. at 1.)

This was the second time plaintiff had been detained and

searched while on this store's premises.     (Id. at 5.)   Neither

search revealed any misconduct on the part of plaintiff.      (Id.)

           Plaintiff alleges that these searches occurred due to

his race, stating that he was a victim of "shopping while

black."   (Id. 4.)    Plaintiff asserts that non-Black patrons were

not detained and searched in a similar manner by the store's

security or staff.     (Id.)   With respect to injuries. Plaintiff

alleges that, as a result of these incidents, he has "suffer[ed]

serious emotional and physical harm," requiring "several visits

to [the] hospital and emergency rooms and doctor visits."        (Id.

at 6.)    Plaintiff claims $2,000,000 in damages.    (Id. at 6.)

            Plaintiff filed the complaint in this action on August

16, 2019, alleging civil rights violations.      (Id. at 4-5.)

Plaintiff checked the boxes indicating that he was bringing suit

against"both "state or local officials" (pursuant to 42 U.S.C. §

1983) and "federal officials" (pursuant to Bivens v. Six Unknown
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)).

(Id. at 4.)   Plaintiff does not, however, allege any nexus

between the store and/or security guard and any municipal,

state, or federal government actor, nor does he allege that the

police played any role in either of the searches identified in

his complaint.   Moreover, Plaintiff does not allege any facts

against any municipal, state, or federal official.

                        Standard of Review


          A complaint must plead ''enough facts to state a claim

to relief that is plausible on its face."    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).   A claim is plausible "when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged."   Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   Where, as here, the plaintiff is proceeding pro se,

courts must construe the plaintiff's pleadings liberally.      See,

e.g., Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191

(2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d

Cir. 2004).   However, a pro se complaint must still state a

claim to relief that is plausible on its face.    Mancuso v.

Hynes, 379 F. App'x 60, 61 (2d Cir. 2010).

           Importantly, where the plaintiff is proceeding in

forma pauperis, the district court must screen the complaint and

dismiss any action that "(i) is frivolous or malicious; (ii)
fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from

such relief."    28 U.S.C. § 1915(e)(2)(B).   In considering

whether to dismiss a complaint, the court accepts as true all

factual allegations it contains.    Iqhal, 556 U.S. at 678.

                             Discussion


            Plaintiff's complaint purports to bring claims

pursuant to both 42 U.S.C. § 1983 and Bivens.     (See Compl. at

4.)    The court will address each cause of action in turn.

  I.      State or Local Conduct - 42 U.S.C. § 1983

            First, plaintiff states that he is bringing this

action against ''state or local officials" pursuant to 42 U.S.C.

§ 1983.    Section 1983 provides, in relevant part, that:

       Every person who, under color of any statute, ordinance
       regulation, custom, or usage, of any State or Territory or
       the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other person
       within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured
       in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

42 U.S.C. § 1983 (emphasis added).    "Because the United States

Constitution regulates only the Government, not private parties,

a litigant claiming that his constitutional rights have been

violated must first establish that the challenged conduct

constitutes state action."    Flagg v. Yonkers Sav. & Loan Ass^n,

396 F.3d 178, 186 (2d Cir. 2005) (internal quotation marks
omitted).    ''A plaintiff pressing a claim of violation of his

constitutional rights under § 1983 is thus required to show

state action."    Tancredi v. Metro, Life Ins. Co., 316 F.3d 308,

312 (2d Cir. 2003); see also American Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) ('MT]he under-color-of-state-

law element of § 1983 excludes from its reach merely private

conduct, no matter how discriminatory or wrongful." (internal

quotation marks omitted)).

            ''In order to satisfy the state action requirement

where the defendant is a private entity, the allegedly

unconstitutional conduct must be 'fairly attributable' to the

state."     Tancredi, 316 F.3d at 312-13 (citing Sullivan, 526 U.S.

at 50). "Conduct that is ostensibly private can be fairly

attributed to the state only if there is such a close nexus

between the State and the challenged action that seemingly

private behavior may be fairly treated as that of the State
itself." Id. (citing Brentwood Academy v. Tennessee Secondary

School Athletic Ass'n, 531 U.S. 288, 295 (2001) (internal

quotation marks omitted)).

            "Generally, the acts of private security guards, hired

by a store, do not constitute state action under § 1983.
Prowisor v. Bon-Ton, Inc., 426 F. Supp. 2d 165, 170 (S.D.N.Y.

2006), aff'd, 232 F. App'x 26 (2d Cir. 2007) (quoting Guiducci

V. Kohl's Dep't Stores, 320 F. Supp. 2d 35, 37 (E.D.N.Y. 2004)).
The actions of private security guards may, however, constitute

state action where the guards are given the authority of state

law, or where they are willful participants in the joint

activity of the State or its agents.    Guiducci, 320 F. Supp. 2d

at 37 (quoting Josey v. Filene^s, Inc., 187 F. Supp. 2d 9, 16

(D. Conn. 2002) (internal quotation marks omitted)).

            Plaintiff brings this action against a grocery store

and its security guard; he does not allege that either is a

government actor, much less any facts in support.    Moreover,

plaintiff does not allege that the grocery store or the security

guard acted under the authority of state law (or were given such
authority), nor that there was any joint activity between the

grocery store, the private security guard, and state officials
that might conceivably convert the conduct challenged in

plaintiff's complaint into state action for the purpose of §
1983.   In fact, plaintiff pleads no facts suggesting a nexus

between the grocery store and/or security guard and the state

whatsoever.    Plaintiff has not alleged any facts from which the

court could infer a nexus between the state and the challenged

action and thus fails to state a plausible claim to relief under

§ 1983.

  II.     Federal Conduct - Blvens

            Second, plaintiff states that he is bringing this

action against ''federal officials" pursuant to Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971).   ''Bivens claims are treated as analogous to claims

under 42 U.S.C. § 1983 and incorporate the same law."   Garcia v.

Watts, No. 08-CV-7778 (JSR), 2009 WL 2777085 (S.D.N.Y. Sept. 1,

2009) (collecting cases). ''The elements of a Bivens claim are:

(1) that a defendant acted 'under color of federal law' (2) 'to

deprive plaintiff of a constitutional right.'"   Barbaro v. U.S.

ex rel. Fed. Bureau of Prisons FCI Otisville, 521 F. Supp. 2d

276, 281 (S.D.N.Y. 2007) (quoting Tavarez v. Reno, 54 F.3d 109,

110 (2d Cir. 1995)).

         "As with § 1983 claims, a Bivens action does not apply

to purely private conduct.   Only private conduct that is 'fairly
attributable' to a government actor may serve as a basis for a

Bivens action."   Ross v. Dempsey Unif. & Linen Supply, No. 16-

cv-1208, 2016 WL 8652438, at *7 (N.D.N.Y. Dec. 29, 2016), report

and recommendation adopted. No. 16-cv-1208, 2017 WL 1207832

(N.D.N.Y. Mar. 31, 2017), aff'd, 739 F. App'x 59 (2d Cir. 2018)

(citing Larry Carter Center v. Catholic Charities, 2015 WL

4067559, at *5 (N.D.N.Y. July 2, 2015) (citing cases)). "In

this regard, the private party's actions must have been

'commanded or encouraged by the federal government, or that the

defendants were so intertwined with the government as to become

painted with color of [federal] action.'" Id. (quoting Strother

V. Harte, 111 F. Supp. 2d 203, 206 (S.D.N.Y. 2001)).
           Plaintiff has alleged no facts from which the court

could infer a nexus between the conduct challenged in the

complaint and the federal government.    Therefore, as with

plaintiff's § 1983 claim, Plaintiff fails to state a plausible

Bivens claim.   See, e.g., Yorzinski v. Imbert, 39 F. Supp. 3d

218, 222 (D. Conn. 2014) C^Bivens liability does not extend to

private employees.").

  III. Leave to i^end


           A pro se plaintiff should ordinarily be given the

opportunity ^^to amend at least once when a liberal reading of

the complaint gives any indication that a valid claim might be

stated."   Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir.

2009) (internal quotation marks omitted).    The court strains to

imagine how plaintiff might allege a nexus between the conduct

alleged in his complaint and local, state, or federal action.

Still, given plaintiff's pro se status, the court will grant

plaintiff an opportunity to file an amended complaint setting

forth any specific facts demonstrating a nexus between the

challenged conduct and local, state, or federal action.

                            Conclusion


           For the foregoing reasons, plaintiff's application to

proceed in forma pauperis is granted, but his complaint is

dismissed sua sponte without prejudice for failure to allege a

plausible claim for relief pursuant to 28 U.S.C. §


                                 8
1915(e)(2)(B).   In light of plaintiff's pro se status, the court

grants plaintiff leave to file an amended complaint within

thirty (30) days of the docketing of this Memorandum and Order.

          The amended complaint will completely replace

plaintiff's original complaint.   It must be captioned as an

''Amended Complaint" and bear the same docket number as this

Order, 19-cv-4797(KAM)(LB).    No summons shall issue at this time

and all further proceedings shall be stayed for thirty (30) days

or until further order of the Court.    The Clerk of Court is

directed to serve a copy of this Memorandum and Order on

plaintiff and note service on the docket.

          The court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of an appeal.    Coppedge v. United   States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.


Dated:    September 6, 2019
          Brooklyn, New York      ^      /I » -          ^
                                  s/Kiyo A. Masumoto
                                               y     w



                                Hon.
                                   . Kiyo A. Matsumoto
                                United States District Judge
